DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/04/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,776,774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-34 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 21, a digital transaction apparatus including:
a Data Assistance Device (DAD), including:
a user interface that is operable to at least select data, and a DAD transmitter; 
a Digital Transaction Card (DTC), including:
a Digital Transaction Processing Unit (DTPU), and a DTC receiver, wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC,
the DAD including:

wherein reference biometric data of an authorized user is stored on the processor; and
wherein the DAD is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined;
regarding claim 23, a Data Assistance Device (DAD) including:
a user interface that is operable to at least select data; and
a DAD transmitter that is operable to transfer data from the DAD to a receiver associated with a Digital Transaction Card (DTC),
wherein the data that is selected and transferred to the DTC causes the DTC to operate in accordance with the selected data when the DTC is subsequently used to effect a digital transaction,
the DAD including:
a biometric reader operable to obtain biometric data of at least one physical characteristic of a user, wherein the biometric reader is connected to a processor for data transfer therebetween,
wherein reference biometric data of an authorized user is stored on the processor, and
wherein the DAD is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined;
regarding claim 25, a Digital Transaction Card (DTC) including:
a Digital Transaction Processing Unit (DTPU); and
a DTC receiver that is operable to receive user-selected data from a transmitter associated with a Data Assistance Device (DAD),
wherein the user-selected data that is received causes the DTC to operate in accordance with the user-selected data when the DTC is subsequently used to effect a digital transaction,
the DAD including:

wherein reference biometric data of an authorized user is stored on the processor, and 
wherein the DAD is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined;
regarding claim 27, a method of authenticating a user of a Digital Transaction Card (DTC), the method including:
selecting data, by a user interface of a Data Assistance Device (DAD); 
transferring the selected data by a DAD transmitter associated with the DAD to a receiver associated with a Digital Transaction Card (DTC) having a Digital Transaction Processing Unit (DTPU); and
effecting, by the DTC, a digital transaction wherein the DTC operates in accordance with the data selected and transferred from the DAD to the DTC, the DAD further including:
a biometric reader operable to obtain biometric data relating to at least one physical characteristic of the user,
wherein the biometric reader is connected to a processor for data transfer therebetween and reference biometric data of an authorized user is stored on the processor,
wherein the DAD is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined,
the method including, the user placing a selected body part on, or in proximity to, the biometric reader, such that the biometric reader obtains biometric data from the user;
regarding claim 29, a method of operating a Data Assistance Device (DAD) to authenticate a user of a Digital Transaction Card (DTC), including:
selecting data, by a user interface of the DAD, and

wherein the DTC operates in accordance with the selected and transferred data when the DTC is subsequently used to effect a digital transaction,
the DAD further including:
a biometric reader operable to obtain biometric data relating to at least one physical characteristic of the user, wherein the biometric reader is connected to a processor for data transfer therebetween and reference biometric data of an authorized user is stored on the processor,
wherein the DAD is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the  user is determined: and
the method including, the user placing a selected body part on, or in proximity to, the biometric reader, such that the biometric reader obtains biometric data from the user;
regarding claim 31, a method of operating a Digital Transaction Card (DTC), including:
receiving, from a Data Assistance Device (DAD), data including user-selected data;
effecting, by the DTC, a digital transaction wherein the DTC operates in accordance with the user-selected data,
the DAD further including:
a biometric reader operable to obtain biometric data relating to at least one physical characteristic of the user,
wherein the biometric reader is connected to a processor for data transfer therebetween and reference biometric data of an authorized user is stored on the processor,
wherein the DTC is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined: and

regarding claim 33, a method of authenticating a user of a Digital Transaction Card (DTC), the DTC having a processor, the DTC further including:
a biometric reader operable to obtain biometric data relating to at least one physical characteristic of a user, wherein the biometric reader is connected to a processor for data transfer therebetween and reference biometric data of an authorized user is stored on the processor,
wherein the DTC is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined,
the method including, the user placing a selected body part on, or in proximity to, the biometric reader, such that the biometric reader obtains biometric data from the user;
regarding claim 34, a method of authenticating a user of a Digital Transaction Card (DTC), the DTC having a processor, the DTC further including:
a biometric reader operable to obtain biometric data relating to at least one physical characteristic of a user, wherein the biometric reader is connected to a processor for data transfer therebetween and reference biometric data of an authorized user is stored on the processor,
wherein the DTC is operable to compare the obtained biometric data with at least a section of the reference biometric data, such that the authorization of the user is determined,
the method including, the DTC obtaining biometric data from the user, the DTC comparing the obtained biometric data with at least a section of the reference biometric data, and determining the authorization of the user.



Conclusion
Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 09, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876